DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

15.	(Currently Amended) The system of claim [[14]] 13, wherein the dampening signal is determined based on one or more of whether the statistics signal includes a periodic oscillation or an aperiodic oscillation, a duty cycle of the periodic oscillation, and a frequency of the periodic oscillation.


Allowable Subject Matter
Claims 1-6, 8-13, 15-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:



Regarding claim 13, the prior art of record fails to disclose the amplitude of the dampening signal is determined based on a frequency of a periodic oscillation included in the statistics signal.

Regarding claim 19, the prior art of record fails to disclose the dampening signal is determined based on one or more of whether the first signal includes a periodic oscillation or an aperiodic oscillation, a duty cycle of the periodic oscillation, and a frequency of the periodic oscillation.

Regarding claims 2-6, 8-12, 15-17, and 21-24, they depend from one of claims 1, 13, and 19, and are therefore allowable for the same reasons as stated above (see claims 1, 13, and 19).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        11/17/2021